Citation Nr: 0618502	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1942 and from July 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the RO that 
denied entitlement to TDIU.  


FINDINGS OF FACT

1.	Service connection is currently in effect for 
arteriosclerotic heart disease, evaluated as 60 percent 
disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling; and peptic ulcer 
disease, evaluated as 10 percent disabling. His combined 
service connected disability rating is 80 percent.  

2.	The veteran has one year of college education and 
occupational experience as a salesman. He last worked in 
1964.  

3.	The veteran is unable to obtain and sustain gainful 
employment because of his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law. This provision was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). 
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.  

However, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that grants the appellant's current claim, the 
Board reminds the RO that action must be taken to inform the 
veteran in an appropriate fashion regarding the criteria for 
the appropriate effective date for the granted benefit.

The law provides that a total disability rating based on 
individual unemployability due to one or more service- 
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities. 38 C.F.R. 
3.340, 3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 
The regulations provide that where the veteran has a single 
service-connected disability, that disability must be rated 
as 60 percent disabling or more before a total rating may be 
assigned. The regulations further provide that where, as 
here, the veteran has two or more disabilities, at least one 
disability shall be rated at 40 percent or more, and that 
sufficient additional disability bring the combined rating to 
70 percent or more before a total rating may be assigned. 38 
C.F.R. § 4.16(a).

Further, for the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, when two or more 
disabilities stem from a common etiology or a single 
accident, they are considered as one disability for the 
purpose of meeting the aforementioned percentage 
requirements. 38 C.F.R. § 4.16(a). In addition, in 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment. 38 C.F.R. § 4.16(b).

It is noted that, since the veteran has a single service 
connected disability rated as 60 percent disabling, the 
percentage requirements for the assignment of a TDIU have 
been met.  The Board also notes that the record contains 
conflicting medical evidence regarding the question of 
whether the veteran's service connected disabilities, 
particularly his service connected cardiovascular disease, 
results in unemployability.  On a recent VA examination, the 
examining physician estimated that the veteran's heart 
disease resulted in a functional class of II with 
approximately 4 METS.  As such, it was considered to render 
him unfit for all but sedentary jobs such as operating a 
computer.  His private physician has repeatedly stated that 
the veteran's heart disease in conjunction with his 
peripheral neuropathy has rendered the veteran totally unable 
to work.  (It is noted that a VA physician who conducted a 
recent neurological examination found that the veteran's 
peripheral neuropathy, which affects all four extremities, 
results in a moderate degree of occupational impairment.)  

In view of the conflicts in the clinical evidence regarding 
unemployability, the Board will resolve all reasonable doubt 
in the veteran's favor.  Since that is the case, the Board 
finds that the veteran's service connected disabilities are 
sufficiently severe as to render him unemployable.  


ORDER

Entitlement to a TDIU is granted.  





____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


